UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6164



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


NIGEL NICHOLAS DOUGLAS, a/k/a Junior,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-131, CA-97-806-2)


Submitted:   May 14, 1998                   Decided:   June 2, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nigel Nicholas Douglas, Appellant Pro Se. Robert Joseph Seidel,
Jr., Assistant United States Attorney, Arenda L. Wright Allen,
Assistant United States Attorney, Kevin Michael Comstock, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing only

some of the claims alleged in his motion under 28 U.S.C. § 2255

(West 1994 & Supp. 1998). We dismiss the appeal for lack of juris-

diction because the order is not appealable. This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994),
and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability, deny the motions to

appoint counsel and stay the appeal, and dismiss the appeal as
interlocutory. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2